Title: From Thomas Jefferson to Constantin François Chasseboeuf Volney, 11 February 1806
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf


                        
                            Dear Sir
                     
                            Washington Feb. 11. 1806.
                        
                        Since mine of Feb. 18. of the last year, I have recieved yours of July 2. I have been constantly looking out
                            for an opportunity of sending your Polygraph, but the blockade of Havre has cut off that resource and I have feared to
                            send it to a port from which there would be only land carriage. a safe conveyance now offering to Nantes, and under the
                            particular care of mr Skipwith who is returning to France, he will take care of it from Nantes by land if an easy
                            carriage is found, or if not, then by the canal of Briare. another year’s constant use of a similar one attaches me more
                            & more to it as a most valuable convenience. I send you also a pamphlet published here against the English doctrine
                            which denies to neutrals a trade in war not open to them in peace in which you will find it pulverised by a logic not to
                            be controverted.
                        Our last news of Captn. Lewis was that he had reached the upper part of the Missouri and had taken horses to
                            cross the highlands to the Columbia river. He passed the last winter among the Mandans 1610 miles above the mouth of the
                            river. so far he had delineated it with as great accuracy as will probably be ever applied to it, as his courses &
                            distances by mensuration were corrected by almost daily observations of Latitude & Longitude. with his map he sent us
                            specimens or information of the following animals not before known to the Northern continent of America. 1. the horns of
                            what is perhaps a species of the Ovis Ammon. 2. a new variety of the deer having a black tail. 3. an Antelope. 4. the
                            badger, not before known out of Europe. 5. a new species of Marmotte. 6. a white weasel. 7. the magpie. 8. the Prairie
                            hen, said to resemble the Guinea-hen (Peintade) 9. a prickly Lizard. to these are added a considerable collection of
                            minerals, not yet analysed. he wintered in Lat. 47°20’ and found the Maximum of cold 43°. below the zero of Farenheit. we
                            expect he has reached the Pacific, & is now wintering on the head of the Missouri, & will be here next autumn. having
                            been disappointed in our view of sending an exploring party up the Red river the last year, they were sent up the Washita,
                            as far as the Hotsprings, under the direction of mr Dunbar. he found the temperature of the springs 150°. of Farenheit,
                            & the water perfectly potable when cooled. we obtain also the geography of that river, so far, with perfect accuracy.
                            our party is just at this time setting out from Natchez to ascend the Red river. these expeditions are so laborious, &
                            hazardous, that men of science, used to the temperature & inactivity of their closet, cannot be induced to undertake
                            them. they are headed therefore by persons qualified expressly to give us the geography of the rivers with perfect
                            accuracy, and of good common knolege & observation in the animal, vegetable & mineral departments. when the route
                            shall be once open & known, scientific men will undertake, & verify & class it’s subjects. our emigration to the
                            Western country from these states the last year is estimated at about 100,000. I conjecture that about one half the number
                            of our increase will emigrate Westwardly annually. a newspaper paragraph tells me, with some details, that the society of
                            agriculture of Paris had thought a mould-board of my construction worthy their notice, & mr Dupont confirms it in a
                            letter, but not specifying any thing particular. I send him a model with an advantageous change in the form, in which
                            however the principle is rigorously the same. I mention this to you lest he should have left France for America, and I
                            notice it no otherwise lest there should have been any error in the information—present my respectful salutations to
                            Doctr. Cabanis, & accept them yourself with assurances of my constant friendship and attachment.
                        
                            Th: Jefferson
                     
                        
                    